Citation Nr: 0305368	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pain in the right 
side with excessive menstrual bleeding.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 29, 1980 to October 
15, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.

In August 2000, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

This case was previously before the Board in January 2001 
when it was remanded for additional development.  The 
development was completed and the claims file returned to the 
Board.  The Board now proceeds with the appeal.


FINDINGS OF FACT

1.  In a rating decision dated in March 1981, the RO denied 
service connection for a chronic abdominal disorder.  The 
veteran did not perfect an appeal.

2.  None of the evidence received since March 1981 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
pain in the right side with excessive menstrual bleeding.

CONCLUSIONS OF LAW

1.  The March 1981 RO decision that denied service connection 
for chronic abdominal disability is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  New and material evidence has not been received, and the 
claim for service connection for chronic abdominal disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105(a) (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records show an entry examination in 
August 1980 with no abnormalities noted on clinical 
evaluation with the exception of an appendectomy scar.  In 
September 1980, the veteran was treated for a complaint of 
pain in her lower right side.  She gave a history of 
appendectomy ten years prior.  The assessment was 
questionable soreness and she was treated with balm and hot 
towel application.  She was discharged after less than two 
months of active service.  She declined a separation 
examination.  

In December 1980, the veteran filed a claim for stomach 
muscle injury.  In a March 1981 rating decision, the RO 
denied service connection noting that there was a single 
episode of abdominal pain in military service which was acute 
and not shown to be chronic.  Notification of this decision 
was sent to the veteran in March 1981.  Although she was 
informed of her right to appeal, she did not appeal.  

There was no further correspondence received from the veteran 
until February 1998 when she filed another claim for service 
connection for pain in her right side.  The RO wrote to her 
asking for more information on the type of illness, disease 
or injury for which she was claiming benefits.  She replied 
with a statement that she pulled a muscle in her right side 
in service and experienced excessive menstrual bleeding 
following this.  She added that she went on sick call twice 
in service, saw a Dr. Dezeman and went to the VA Medical 
Center where she was given medication to stop the bleeding.  
She added that she had had problems with her side and her 
periods since the initial pulled muscle.  

In conjunction with the claim to reopen, records of treatment 
were obtained from the VA Medical Center in Tuskegee.  These 
show excision of a giant lipoma from the veteran's shoulder 
in October 1993.  A hospital summary showed that she was 
status post-Cesarean section.  In January 1994, she was 
treated for pain, off and on, in her right lower abdomen for 
the past 2 weeks.    

In February 1999, the veteran submitted an authorization for 
the release of private medical records for treatment from 
1981 following service.  The RO wrote for these records to 
the address provided by the veteran; however, no records were 
received.  

In an August 2000 hearing, the veteran explained that she 
hurt herself during basic training doing a five mile run.  
She testified that she saw a doctor in the military, then she 
went to her family doctor where she was treated for excessive 
bleeding and for muscle sprain, and went back to the VA 
hospital where she stayed in the hospital for three weeks.  
She stated that she was told by doctors that she had a torn 
muscle from the five mile run in service which was related to 
her excessive bleeding.  She added that the records of her 
treatment by her private physician were probably not 
available.

The complete records of the veteran's treatment at the VA 
Hospital in Tuskegee were obtained, which she indicated was 
her only current treatment.  In October 1999, she was treated 
for complaints of pulled muscles in her neck and right lower 
abdomen aggravated by folding sheets at work a week and a 
half ago.  She indicated that she first injured herself in 
service while running the 5 mile run by straining from the 
back pack.  On observation, her abdominal muscles were firm 
and her abdominal wall was non tender.  She had active bowel 
sounds.  The assessment was severe strain and arthralgia of 
the cervical spine.   

II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  The veteran was informed of the provisions of the 
VCAA in a February 2002 letter.  She has been provided 
adequate notice as to the evidence needed to reopen her claim 
for service connection.  The discussions in the December 1998 
rating decision, February 1999 statement of the case (SOC), 
November 2002 supplemental statement of the case (SSOC), and 
letters sent to the appellant, including in February 2002, 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the February 
2002 letter.  VA has complied with all notification 
requirements.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  In accordance with VA's duty to assist, a VA 
examination is not required in relation to a claim to reopen 
based on new and material evidence.  See  38 U.S.C.A. 
§ 5103A(f) (West 2002).  All relevant facts have been 
properly developed and all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The RO 
has obtained all relevant records of treatment identified by 
the veteran, including her service medical records and VA 
medical records.  Although the veteran identified private 
treatment records from her family physician following 
service, she indicated in her hearing that these were 
probably not available and VA's attempt to obtain these 
records with a release and an address provided by the veteran 
were not successful.  She has not referenced any other 
unobtained evidence that might substantiate her claim or that 
might be pertinent to the bases of the denial of the claim.  
There is sufficient evidence to decide the claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

B.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claim 
was received in 1998 and therefore the amendment is not 
applicable to her claim.

The last final decision is the March 1981 rating decision.  
The veteran was notified of that decision; however, she did 
not appeal and that decision became final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  The basis of that decision was that there was no 
evidence of a chronic stomach condition during service.

New and material evidence has not been received.  The 
veteran's contentions that she has a stomach condition that 
was caused by an in-service injury are not new.  Her 
statements are essentially a repetition of her previous 
assertions that were before the RO in 1981, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such current abdominal condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

None of the evidence is relevant to the issue of whether a 
chronic condition existed during her short period of active 
service.  Additionally, none of the medical evidence relates 
the veteran's post-service treatment for abdominal pain to 
her military service.  The only record which even mentions 
this is an October 1999 VA outpatient progress note which 
notes the veteran's contention that she first injured herself 
during service on a five mile run, but declines to make any 
opinion on the causative factors for the veteran's abdominal 
complaints.  No evidence has ever been submitted in this case 
showing a relationship between any current abdominal 
disability and any in-service injury.  There is no medical 
evidence indicating that the veteran has any abdominal 
condition, including excessive menstrual bleeding that had 
its onset during active service or that is related to any in-
service disease or injury.

The Board has also considered the veteran's statement at her 
personal hearing that a VA doctor told her right side problem 
was related to her active service.  However, "hearsay 
medical evidence" does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The veteran's VA medical records have been associated with 
the claims folder and reflect no such opinion or medical 
finding.

Accordingly, the Board finds that the evidence received 
subsequent to March 1981 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a chronic abdominal disorder, now claimed as pain in the 
right side with excessive menstrual bleeding.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 3.156(a) (2002).





ORDER

New and material evidence not having been submitted, the 
claim for service connection for pain in the right side with 
excessive menstrual bleeding is denied.


		
	P.M. DILORENZO   
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

